The opinion of the court was delivered by
Tyler, J.
The case shows that the plaintiff owned an interest in-the farm and stock, and that his wife, who owned the greater interest therein, gave him the entire possession and management of the same; that for several years prior to the bringing of this-suit the plaintiff had leased the property.; that Flood became his tenant in the spring of 1885, under a written lease, by the terms of which he and the tenant were to divide the products of the farm and stock equally between them, provided, however, that all such products were to remain the plaintiff’s property until Flood had fully performed all the stipulations in the lease-on his part to be performed; that since the spring of 1887' Flood had not been able to perform his stipulations, and the-plaintiff had been obliged to go upon the farm, hire help. and. perform labor, for which Flood owed him about $130 when this suit was brought, and’ that by the terms of the lease the plaintiff had a lien on thé stock and a right to have it remain on the farm until this sum was paid.
Clearly upon this statement of facts Flood had no attachable-interest in this property. Performance of the conditions in the lease was a condition precedent to his acquiring title, and until such performance the plaintiff was in the lawful possession, and could not be disturbed therein. The tenant’s possession was his-possession. Tittemore v. Labounty, 60 Vt. 624; Chaffee v. Harrington, 60 Vt. 718.

Judgment reversed and for the plaintiff for all the property sued for, nominal damages, and costs.